United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-3274
                       ___________________________

                            United States of America,

                       lllllllllllllllllllllPlaintiff - Appellee,

                                          v.

   Maria Antonia Preciado, also known as Maria Antonia Preciado-Hernandez,

                     lllllllllllllllllllllDefendant - Appellant.
                                      ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                                ____________

                            Submitted: June 20, 2019
                              Filed: June 26, 2019
                                 [Unpublished]
                                 ____________

Before COLLOTON, ERICKSON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Maria Preciado pleaded guilty to a drug offense under a plea agreement
containing an appeal waiver. The district court1 sentenced her to a term of

      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.
imprisonment below the advisory guidelines range. Preciado appeals; her counsel has
moved for leave to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), challenging the sentence.

       We will enforce the appeal waiver in this case because Preciado entered into
the plea agreement and the appeal waiver knowingly and voluntarily, her challenge
to the sentence falls within the scope of the appeal waiver, and no miscarriage of
justice would result from enforcing the waiver. See United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003)
(en banc). Further, we have independently reviewed the record under Penson v. Ohio,
488 U.S. 75 (1988), and have found no non-frivolous issues for appeal outside the
scope of the appeal waiver. Accordingly, we dismiss this appeal based on the appeal
waiver, and we grant counsel’s motion to withdraw.
                        ______________________________




                                         -2-